Exhibit 10.2.13

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

TRANSITION AGREEMENT AND GENERAL RELEASE

This Transition Agreement and General Release (the “Agreement”), dated
December 21, 2016 (the “Effective Date), is entered into by and between Gogo LLC
(the “Company”) and Ash ElDifrawi (the “Employee”).

WHEREAS, the Employee is currently employed by the Company as its Executive Vice
President and Chief Commercial Officer;

WHEREAS, the Company and the Employee have agreed that following a period during
which the Employee provides transition services to the Company, the Employee
will separate from employment with the Company;

WHEREAS, the Employee and the Company desire to enter into an agreement
regarding the Employee’s transition services and separation from employment with
the Company and a release of claims;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, and provided that the Employee does
not revoke his execution of this Agreement pursuant to Paragraph 14 below, the
Company and the Employee agree as follows:

1. Subject to the terms and conditions of this Agreement, in consideration of
the Employee’s promises herein:

A. The Employee’s employment with the Company will terminate at the close of
business on March 31, 2017 unless the Employee elects to terminate his
employment or the Company terminates his employment prior to March 31, 2017 (the
date on which the Employee’s employment terminates being referred to herein as
the “Separation Date”), and the Employee will remain an employee of the Company
through the Separation Date. The Employee will be paid his current base salary
through the Separation Date on the regularly established Company pay dates. In
addition, provided that the Company does not terminate his employment pursuant
to Paragraph 5 of this Agreement prior to the date on which cash bonuses
associated with 2016 performance are paid to Company employees, Employee will be
entitled to receive such bonus, if any, with respect to 2016 as he would have
received had this Agreement not been executed, less tax withholding to the
extent required by law, with such payment occurring on the date on which bonuses
are paid to other senior executives of the Company.



--------------------------------------------------------------------------------

B. During the period prior to the Separation Date:

 

  i. The Employee will execute a written resignation from the positions of
Executive Vice President and Chief Commercial Officer effective December 31,
2016. From the date of such resignation to the Separation Date, the Employee
will have the title of Advisor and be available to the Company when and as
requested to perform such tasks as he may be assigned by the Company’s Chief
Executive Officer.

 

  ii. The Company will pay for senior executive level outplacement services for
a period of twelve (12) months; provided that the cost of such services shall
not exceed $15,000.

 

  iii. [***].

 

  iv. The Employee will continue to participate in the Company’s health and
welfare programs on the same terms and conditions as comparable Company
employees.

2. Following March 31, 2017, assuming that the Employee executes and does not
revoke the release contemplated by Subparagraph 2(E), the Company will provide
the Employee with the following severance benefits:

 

  A. The Company will continue to pay Employee an amount equal to his current
base salary, less tax withholdings to the extent required by law, for the twelve
(12) months beginning April 1, 2017.

 

  B. Notwithstanding anything to the contrary contained in the Aircell Holdings
Inc. Stock Incentive Plan, the Gogo Inc. 2013 Omnibus Incentive Plan or the Gogo
Inc. 2016 Omnibus Incentive Plan (each a “Plan” and collectively the “Plans”) or
any Stock Option Agreement, Restricted Stock Agreement, Restricted Stock Unit
Agreement, Performance RSU Agreement or Performance Option Agreement between the
Company and Employee (collectively, the “Equity Agreements”), (i) the options
shown in Part I of Exhibit A to this Agreement will continue to be exercisable
through June 30, 2018 and (ii) the vesting of all restricted stock issued to
Employee for which time of service is the sole vesting criteria, as shown in
Part II of Exhibit A to this Agreement, will be accelerated to the Separation
Date.

 

  C. Should Employee timely elect to continue coverage pursuant to COBRA, the
Company will reimburse Employee for the twelve (12) month period beginning
April 1, 2017 for the COBRA premiums due to maintain health insurance coverage
that is substantially equivalent to that which he received immediately prior to
the Separation Date.

 

2



--------------------------------------------------------------------------------

  D. The Company will pay the Employee the amount described in Subparagraph 2(A)
of this Agreement less required withholdings, payable in 24 equal installments
on the Company’s regular payroll dates and provided the Employee has returned to
the Company all Company equipment and/or property, has satisfied all outstanding
debts to the Company, and has paid off all amounts owed on any and all corporate
credit cards.

 

  E. The Company’s obligation to provide the Employee with the severance
benefits described in Subparagraphs 2(A), (B) and (C) of this Agreement is
conditioned on (a) the Employee’s execution, on or after the Separation Date, of
the Supplemental General Release attached hereto as Exhibit B, and (b) the
failure of the Employee to revoke his execution of the Supplemental General
Release within the seven (7) day period following execution of the Supplemental
General Release. If the Employee does not comply with either of these conditions
(either by failing to execute the Supplemental General Release on or after the
Separation Date or by revoking his/her execution of the Supplemental General
Release within the aforementioned seven (7) day period), the Company shall have
no obligation to provide the Employee with any of the severance benefits
described in Subparagraphs (A), (B) and (C) of this paragraph except as required
by the terms of any Equity Agreement as in effect on the Separation Date. The
Employee acknowledges and agrees that the Employee would not be entitled to the
benefits described in Subparagraphs (A), (B) and (C) of this paragraph, except
as required by the terms of any Equity Agreement as in effect on the Separation
Date, if the Employee had not agreed to and fully complied with the terms and
conditions set forth in this Subparagraph (E).

3. The Employee understands and agrees that he must continue to comply with
Subparagraph (i) of Paragraph 1(A) and all applicable Company policies and
procedures through the Separation Date, that the Company may terminate his
employment at any time prior to March 31, 2017 if he fails to perform such
obligations or if the circumstances amount to “Cause,” as defined in the
Employment Agreement dated October 25, 2010 between the Employee and the Company
(the “Employment Agreement”), and that in the event of such termination, the
Company will continue to pay the Employee his current base pay through the
Separation Date but will have no other obligations to the Employee and, in
particular, will have no obligation to provide the Employee with any severance
benefits described in Paragraph 2 of this Agreement or otherwise, unless and to
the extent required by the Employment Agreement, specifically (i) if the
circumstances of the termination amount to “Cause” under the Employment
Agreement, the provisions of Section 9(b) of the Employment Agreement and
(ii) in all other circumstances, the provisions of Section 9(a) of the
Employment Agreement.

 

3



--------------------------------------------------------------------------------

4. [Reserved]

5. [***]. The Change of Control Agreement, dated March 6, 2013, between Gogo
Inc. and the Employee and the Employment Agreement will terminate on the
Separation Date except for those obligations in the Employment Agreement that
survive termination as enumerated in Section 9(c) of the Employment Agreement.

6. [***].

7. The Employee, and anyone claiming through the Employee or on the Employee’s
behalf, hereby releases the Company and the other Released Parties with respect
to any and all claims, whether currently known or unknown, that the Employee now
has, has ever had, or may ever have against the Company and/or any of the other
Released Parties arising from or related to any act or omission occurring prior
to or on the date on which the Employee signs this Agreement, excepting those
claims that cannot by law be waived, including the right to file a charge of
discrimination with an administrative agency and/or participating in an agency
investigation. Without limiting the foregoing, the claims released by the
Employee hereunder include, but are not limited to:

 

  A. [***].

8. [***].

9. [***].

10. The Employee acknowledges and agrees that, following the Separation Date,
the Employee will continue to be bound by and obligated to comply with the
obligations contained in the Employee Proprietary Information and Inventions
Agreement previously entered into between the Employee and the Company.

11. [***].

12. The Employee confirms that he has complied with and not communicated
regarding his termination of employment verbally or otherwise with any current
or former employee or other individual except as permitted by the communications
plan approved by the Company and discussed with the Employee, and the Employee
agrees to continue to comply with such plan going forward. Without limiting the
foregoing, the Employee agrees to refrain from all conduct, verbal or otherwise,
that disparages or damages or could disparage or damage the reputation,
goodwill, or standing in the community of the Company or any of the other
Released Parties. The Company agrees to refrain from all conduct, verbal or
otherwise, that disparages or damages or could disparage or damage the
reputation or standing in the community of the Employee. The Employee agrees to
keep the terms of this Agreement confidential. Specifically, and unless
otherwise required by law, the Employee promises he will never reveal to the
public, publicize, communicate or otherwise make public the terms of this
Agreement. However, the Employee may disclose the terms of this Release to his
spouse, legal counsel, and/or financial advisor, but only after the Employee has
obtained from such individuals their agreement to maintain the confidentiality
of the terms of this Agreement. Additionally, both the Employee and the Company
agree that this Agreement may be used as evidence in a possible

 

4



--------------------------------------------------------------------------------

lawsuit in which either the Employee or the Company alleges the other party has
broken promises made in this Agreement. Nothing in this Paragraph shall be
construed agency or to prohibit the Employee from reporting conduct to,
providing truthful information to or participating in any investigation or
proceeding conducted by any federal or state agency or self-regulatory
organization.

13. [***].

14. [***].

15. [***].

16. [***].

17. [***].

18. [***].

19. [***].

20. [***].

21. [***].

22. [***].

 

5



--------------------------------------------------------------------------------

THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:

 

Ash ElDifrawi     Gogo LLC

  /s/ Ash ElDifrawi

    By:  

  /s/ Margee Elias                                                           

  Ash ElDifrawi

    Title:  

  Executive Vice President

    (Please Print Name Here)       Date:  

  12/21/16

    Date:  

  12/21/16

 

6



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF EQUITY AWARDS

 

Grant Date   Grant Type   Total Shares Granted    Unvested as of 12/31/17

Part 1        

Grant Date   Grant Type    Total Shares Exercisable 10/25/2010   Non-Qualified
Options    171,000 (206,000 shares granted less 35,000 already exercised)

Part 2         Grant Date   Grant Type    Total Shares Granted    Unvested at
12/31/16 5/28/2014   RSA    14,000    7,000 5/26/2015   RSA    8,200    6,150
6/24/2016   RSA    8,200    8,200

 

7



--------------------------------------------------------------------------------

Exhibit 10.2.13

EXHIBIT B

SUPPLEMENTAL GENERAL RELEASE

[***]The Employee agrees to the terms and conditions set forth in this
Supplemental Release.

 

 

Ash ElDifrawi

   

 

Date

 